DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 12/16/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-61 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 (x6 documents) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-47 of parent patent U.S. 8,386,114 to Higgins-Luthman. Although the conflicting claims are not identical (e.g. at least independent claims have been amended and/or re-arranged in wording, but they are directed to similar scope of invention of a vehicle having an imaging system to capture external objects), they are not patentably distinct from each other because it is obvious that the narrower claimed combination of claims 1-47 from parent patent ‘114 encompass the broader claimed combination of pending claims 1-61. In other words, they are not patentably distinct from each other because the claimed vehicular imaging system with the associated components recited are obvious over the imaging system for a vehicle recited in the allowed claim combination of the previous parent patent ‘114. 
For example, based on the provided claim language:
1) -. At least the claimed imaging system of independent claim 1 is obvious over the combination parent system claims 1 and 3 disclosing similarities of having an imaging device, a control system using the edge detection to distinguish headlights and shadows.
2) -. At least the claimed imaging system of independent claim 27 is obvious over the combination parent system claims 26 and 27 disclosing similarities of having an imaging device, a control system using the edge detection to distinguish objects of interest such as headlights and shadows.
3) -. At least the claimed imaging system of independent claim 48 is obvious over the combination parent system claims 33, 36, 38 and 40 or over the alternative combination of claims 26 and 27, disclosing similarities of having an imaging device, a control system using the edge detection to distinguish objects of interest such as headlights, lane departure and shadows.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. - US 7,038,577 to Pawlicki et al, which is directed to an imaging system for a vehicle includes an imaging sensor and a control. The imaging sensor is operable to capture an image of a scene occurring exteriorly of the vehicle. The control receives the captured image, which comprises an image data set representative of the exterior scene. The control may apply an edge detection algorithm to a reduced image data set of the image data set. The reduced image data set is representative of a target zone of the captured image. The control may be operable to process the reduced image data set more than other image data, which are representative of areas of the captured image outside of the target zone, to detect objects present within the target zone. The imaging system may be associated with a side object detection system, a lane change assist system, a lane departure warning system and/or the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B